        Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 1 of 37




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                               Plaintiffs,           Case No. 1:20-cv-03010-APM

 v.                                                  HON. AMIT P. MEHTA
 Google LLC,

                               Defendant.




 State of Colorado, et al.,

                               Plaintiffs,           Case No. 1:20-cv-03715-APM

 v.                                                  HON. AMIT P. MEHTA
 Google LLC,

                               Defendant.



                                     JOINT STATUS REPORT

       In accordance with the Court’s Minute Order dated April 30, 2021, the parties in United

States v. Google LLC and State of Colorado v. Google LLC submit the following Joint Status

Report summarizing the state of discovery and identifying any issues, and the parties’ respective

positions, that will be raised at the status hearing scheduled for May 27, 2021.
          Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 2 of 37




I.        Case No. 1:20-cv-03010

          A.     Google’s Discovery of Plaintiffs

          A summary of Google’s First Set of Requests for Production and the document

productions made by Plaintiffs to date are set forth in the parties’ earlier Joint Status Reports,

including their report dated February 23 (ECF No. 111), their report dated March 26 (ECF No.

124) and their report dated April 23 (ECF No. 131). There have been no additional productions

made by Plaintiffs and no additional discovery sought by Google since the parties submitted their

last report on April 23.

          B.     Plaintiffs’ Discovery of Google

          Document and Data Production. A summary of Plaintiffs’ First and Second Sets of

Requests for Production and the document productions made by Google prior to April 23 are set

forth in the parties’ earlier Joint Status Reports, including their report dated February 23 (ECF

No. 111), their report dated March 26 (ECF No. 124) and their report dated April 23 (ECF No.

131). Google produced additional documents in response to Plaintiffs’ First and Second Requests

for Production on April 27 (83,000 documents) and May 13 (120,000 documents). Google also

produced additional data in response to Plaintiffs’ First and Second Requests for Production on

April 30, May 4 and May 7.

          Open Discovery Issues. Since the April 30 status conference, the parties have continued

to negotiate the scope of a manual collection of documents responsive to Plaintiffs’ Second

Requests for Production and certain data requests. Although the parties have made significant

progress on a number of issues, some disputed issues remain.

          The parties have set forth in Sections III and IV their respective positions regarding three

issues.



                                                   2
        Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 3 of 37




       C.      The Parties’ Discovery of Third-Parties

       A summary of the third-party discovery requests issued by the parties prior to April 23 is

set forth in the parties’ earlier Joint Status Reports. See February 23, 2021 Joint Status Report

(ECF No. 111); March 26, 2021 Joint Status Report (ECF No. 124); April 23, 2021 Joint Status

Report (ECF No. 131). Since April 23, the parties have subpoenaed and cross-subpoenaed seven

additional third parties. The parties have issued document subpoenas to approximately 54 third

parties in total. All third parties that have received a subpoena from Plaintiffs have received a

cross-subpoena from Google, and vice versa. The parties anticipate that they will continue to

issue additional document subpoenas as discovery progresses.

       D.      Parties’ Proposed Amendment to CMO

       The parties have agreed to a proposed revision to the Case Management Order (“CMO”)

regarding the sharing of certain materials across cases. The additional language (which the

parties propose be added as paragraph 31 to a Second Amended CMO) is:

       A Party may provide to all other Parties: (a) materials produced in response to a
       subpoena issued in the DOJ Action or the Colorado Action; (b) materials
       produced in response to a request for production made in the DOJ Action or the
       Colorado Action. Such materials shall retain the designation the producing party
       made under the Protective Order or during the investigation if the producing party
       has not yet designated under the Protective Order. A Party shall provide to all
       other Parties: (c) Investigation Materials produced by Google in response to U.S
       Department of Justice CID Nos. 30092 and 30120; (d) materials originally
       produced by Google in response to CID Nos. 30121, 30178, 30357, 30358, or the
       Second Request issued to Google in connection with Google’s acquisition of
       Fitbit that are re-produced by agreement of the Parties in this litigation or are
       otherwise agreed, or found by the Court, to be part of the litigation; (e)
       Investigation Materials produced by Google in response to Utah CID Nos.
       2007211 and 2007212 and Nebraska CIDs and Subpoenas dated January 17, 2020
       and August 15, 2020; and (f) Investigation Materials produced by any third party.

The parties can provide the Court with a revised CMO in Word containing this language and/or

provide any other briefing on this issue that the Court requests.



                                                 3
        Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 4 of 37




II.     Case No. 1:20-cv-03715

            A. Google’s Discovery of Plaintiff States

        A summary of Google’s First Set of Requests for Production and the document

productions made by Plaintiffs to date are set forth in the parties’ earlier Joint Status Reports,

including their report dated March 26 (ECF No. 124) and their report dated April 15 (ECF No.

130).

            B. Plaintiff States’ Discovery of Google

        A summary of Plaintiff States’ First Set of Requests for Production and the parties’ meet

and confer discussions prior to April 15 are set forth in the parties’ earlier Joint Status Reports,

including their report dated March 26 (ECF No. 124) and their report dated April 15 (ECF No.

130).

        The Parties continue to negotiate Google’s response to the CO Plaintiffs’ First Requests

for Production (“First RFPs”). The Parties met and conferred regarding Plaintiff States’ First

Requests for Production on April 26, May 5, May 11, May 18, and May 21. As a result of these

meet and confers, the Parties resolved whether Google would use search terms or the manual

collection of documents to identify responsive documents to the First RFPs and agreed on a set

of search terms, custodians, and date ranges that will be used to satisfy all of the requests that

will not be addressed through manual collections.1 On April 14, the Parties began a parallel



1
 Google sent proposed search strings for a subset of the RFPs on March 28. Plaintiff States proposed
search strings for additional RFPs on April 27, May 7, and May 14. As part of their May 7 proposal,
Plaintiff States also sent proposed search strings for the documents Google marked as non-responsive
during the DOJ investigation. Google sent Plaintiff States their counter proposal for search terms on May
14, and Plaintiff States responded with their proposal on May 19 and added a custodian to that proposal
on May 20. Google also provided Plaintiff States hit reports on May 3, May 14, and May 20. Google
agreed on May 24 to accept the search strings, custodians, and date ranges proposed by Plaintiff States on
May 19 and 20.

                                                    4
        Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 5 of 37




series of meet and confers about Plaintiff States’ data requests, including certain preliminary data

requests intended to inform a data request that Plaintiff States intend to make on a future date.

The Parties met and conferred about Plaintiff States’ data requests on April 26, May 11, and May

21. During these discussions, the Parties identified information in Google’s possession that

Plaintiff States believe is necessary for the resolution of Plaintiff States’ data requests. On May

21, Plaintiff States requested, and Google agreed to supply, this information and Google’s related

proposal on data in writing. The parties intend to continue to confer regarding the outstanding

data requests with the goal of reaching resolution as soon as possible. The Parties propose

submitting a joint status report on June 10 updating the Court on their progress with respect to

Plaintiff States’ requests with the goal of confirming resolution of all document and data

requests.

            C. The Parties’ Discovery of Third Parties

       The parties have issued document subpoenas to approximately 54 third parties. All third

parties that have received a subpoena from Plaintiff States have received a cross-subpoena from

Google. Similarly, all third parties that have received a subpoena from Google have received a

cross-subpoena from Plaintiff States. Both parties anticipate that they will continue to issue

additional document subpoenas as discovery progresses.

III.   The DOJ Plaintiffs’ Position Statement

       Plaintiffs continue to negotiate the scope of a manual collection of documents responsive

to Plaintiffs’ Second Requests for Production and certain data requests. Two issues, however, are

ripe for the Court’s consideration: (1) Google’s refusal to produce communications between

Google (including its outside counsel) and third-party subpoena recipients, and (2) Google’s

refusal to produce performance reviews and self-assessments of Google’s custodians. Plaintiffs



                                                  5
        Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 6 of 37




also address one issue Google intends to raise with the Court: (3) Plaintiffs’ purported failure to

provide Google with Plaintiffs’ deposition plan, including the identification of which Google

employees Plaintiffs will depose first and a schedule for those depositions.2 For the reasons

stated below, Plaintiffs respectfully request that the Court order Google to produce

(a) correspondence between Google (including outside counsel) and third-party subpoena

recipients, and (b) the self-assessments and performance reviews of Google’s custodians.

Further, the Court should deny Google’s improper and premature demand that Plaintiffs create a

deposition plan for Google.

        A.      Google’s Refusal to Provide Reciprocal Communications with Third Parties

        The Court should conclude that Google is improperly withholding communications

between Google (including its outside counsel) and third-party subpoena recipients regarding

this litigation. These communications are clearly relevant and easy to produce, and mirror the

communications Google has sought—and received—from the United States.

        Plaintiffs’ Request No. 1 seeks communications discussing the lawsuit, including

communications between Google (including its outside counsel) and third parties (including the

third-parties’ counsel) “identified in Plaintiffs’ initial disclosures or likely to have discoverable

information regarding Google’s defenses.” Similarly, Google sought, through its Request No. 10

“[a]ll documents relating to any communications between any Plaintiff and any Third Parties

relating to the legal claims against Google in this litigation.”

        In response to Google’s request, the United States agreed to produce all communications

between the United States and any third-party subpoena recipient regarding the legal claims


2
 On May 20, Google identified two purported issues it intended to raise in this Joint Status Report: “(a)
which Google current/former employees DOJ is going to ask for depositions first, and (b) a time frame for
when DOJ wants to start taking those depositions.” Since these issues seek the same thing—Plaintiffs’
deposition plan—Plaintiffs address these issues as one in this joint status report.

                                                   6
        Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 7 of 37




against Google in this litigation. The United States has already begun making rolling productions

of these documents (producing 3,679 documents on April 9, 2021).3 This production includes

every written communication with subpoena recipients without applying any filter to identify

“substantive” communications.

        In contrast, Google has refused to produce all its communications with third-party

subpoena recipients regarding this litigation. Instead, Google has agreed to produce only a

scattershot collection of what Google deems “substantive” communications:

        (i) proposed or agreed modifications to any subpoena, including any proposal or
        agreement contemplating that a subpoena recipient need not produce documents
        in response to a particular request or that documents previously produced will be
        deemed sufficient to satisfy a particular request; (ii) proposed or agreed protocols
        for responding to a subpoena, including lists of search terms or custodians;
        (iii) responses and objections served by subpoena recipients; (iv) correspondence
        with subpoena recipients regarding actual or alleged non-compliance with a
        subpoena; and (v) draft or executed declarations or affidavits exchanged with
        subpoena recipients.

Google refuses to produce categories of external communications beyond these.

        Google has offered no explanation as to how it can demand documents with one hand and

deny production of the same documents with the other. Instead, Google has repeatedly

misconstrued Plaintiffs’ request as merely seeking “administrative” or “ministerial”

communications that “are not relevant.”4 That is not the scope of Plaintiffs’ request. Plaintiffs’

request focuses on communications regarding the legal claims and defenses in this litigation, and

those communications are relevant. See, e.g., United States v. Blue Cross Blue Shield of Mich.,

2012 WL 4513600, at *4 (E.D. Mich. Oct. 1, 2012) (ordering Defendant to produce all


3
 USDOJ-GOOG-00070552 to USDOJ-GOOG-00085610. The United States will make its next
production in July.
4
  Google also makes a meritless burden claim. It is far more burdensome to collect the same emails and—
rather than produce them all—individually review each one to determine whether it fits into a list of five
categories.

                                                    7
        Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 8 of 37




communications “between Defendant’s counsel (inside and outside) and persons other than

employees or agents of Defendant, relating to the investigations and cases” outlined in Plaintiff’s

RFP); Multimedia Pat. Tr. v. DirecTV, Inc., 2011 WL 13100742, at *2 (S.D. Cal. Feb. 2, 2011)

(request for defendant’s communications with third parties “whether made by the defendant or

counsel on its behalf are sufficiently relevant to the claims and defenses in the litigation.

[Defendant] has not shown that the production or identification of this category of

communications would be so burdensome as to outweigh its relevance.” (emphasis in the

original)). Yet, Google’s narrowed proposal would exclude important substantive discussions

about legal claims and defenses with third-party subpoena recipients, including communications

regarding (1) third parties’ views on Plaintiffs’ claims or Google’s defenses; (2) potential

witnesses, declarations, affidavits, or other evidence for trial; (3) how this litigation affects

Google’s business relationships with third parties; (4) the relevance of Google’s subpoenas in

light of Plaintiffs’ claims or Google’s defenses; and (5) the credibility of potential witnesses

(including any biases and potential influence by Google over a non-party’s testimony). Put

differently, there is a large gap between the categories of documents Google promises to produce

and relevant documents. And that gap contains far more than “ministerial” communications.5

        Google has no basis to refuse to properly respond to Plaintiffs’ Request No. 1 and,

further, refuse to reciprocate Plaintiffs’ productions of communications with third-party

subpoena recipients regarding this litigation. Considering that Google sought the exact same

scope of communications from Plaintiffs, the Court should reject as meritless Google’s claim

that Plaintiffs’ request is “overbroad.”



5
 In addition, it is possible that ministerial communications (a meeting invite) might also include
substantive information (the identity and role of meeting participants and agenda for the meeting).


                                                    8
         Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 9 of 37




        Plaintiffs respectfully request that the Court order Google to produce all communications

between Google (including outside counsel) and third-party subpoena recipients regarding this

litigation.

        B.      Google’s Refusal to Produce Custodian Performance Reviews and Self-
                Assessments

        For more than 120 days, Google has refused to produce its custodians’ performance

reviews and self-assessments, called for under Request No. 63. Indeed, Google will not even

identify the location of these documents, as required under this Court’s ESI Order.6 Google

justifies its recalcitrance by mischaracterizing Plaintiffs’ request as a burdensome and

unnecessary demand for irrelevant and sensitive human-resource personnel files. Google is

mistaken on all accounts. Accordingly, Plaintiffs request that the Court order Google to produce

its custodians’ self-assessments and performance reviews for 2010 to the present.

        “Generally speaking, ‘relevance’ for discovery purposes is broadly construed.” Food

Lion, Inc. v. United Food & Com. Workers Intern. Union, AFL-CIO-CLC, 103 F.3d 1007, 1012

(D.C. Cir. 1997). Self-assessments and performance reviews for the custodians agreed to under

Plaintiffs’ Second RFP are plainly relevant. First, these files often identify company goals (for

example, growing market-share for a product), an employee’s acts to further those goals, and the

company’s success in achieving those goals. Second, these files often discuss market facts as

well as the employer’s and employee’s interpretation of those facts, which bear on relevant

issues such as barriers to entry, market shares, and market definition. Third, these files often


6
  Google must provide “information sufficient for the Requesting Party to assess whether the chosen
Custodial and non-Custodial Data Sources are appropriate” and “other disclosures reasonably necessary
for the parties to meet and confer and resolve disputes related to search methodologies.” ESI Order (ECF
No. 99) at 6. See also The Case for Cooperation, 10 Sedona Conf. J. 339, 354 (2009) (“[C]ounsel may not
use his superior information as to the location or nature of responsive documents to thwart good faith
discovery requests by refusing to engage cooperatively to identify the sources likely to contain relevant
information and the search terms likely to produce responsive documents.”).

                                                   9
          Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 10 of 37




discuss an employee’s roles and responsibilities as well as the employee’s familiarity with

important subjects. These insights can undermine or bolster an employee’s writings and

testimony on particular subjects. See U.S. ex rel Krahling v. Merck & Co., Inc., 2016 WL

7042203, at *3 (E.D. Pa. Feb. 5, 2016) (“Relator’s performance reviews . . . may be relevant to

assess [the] credibility of any testimony she might provide about her knowledge and abilities

regarding testing methodology, testing protocols, and quality assurance.”); see also Kerr v. U.S.

Dist. Ct. for N. Dist. of Cali., 511 F.2d 192, 196–97 (9th Cir. 1975) (“In addition to discovering

information pertaining to a party’s case in chief, it is entirely proper to obtain information for

other purposes such as cross-examination of adverse witnesses.”), aff’d, 426 U.S. 394 (1976).

          Google’s refusal to identify the location of these files is inexcusable. Self-assessments

and performance reviews are not only relevant but also easy to produce. Since at least

February 18, seven days after Google first asserted a burden objection to Request No. 63,

Plaintiffs have asked Google for evidence of burden. In particular, Plaintiffs asked whether

personnel files are centrally kept and thus easily retrieved. Google has consistently ignored the

request.7 Most recently, Google criticized Plaintiffs for speculating that Google’s collection

burden is low, but Google again offered no evidence of burden. The time to present evidence of

burden—particularly for such an implausible assertion of burden—has passed. See Telecom

Tech. Servs. Inc. v. Rolm Co., 1997 WL 34636705, at *2 (N.D. Ga. Dec. 30, 1997) (“If ATC

maintains a ‘personnel file’ . . . , the burden of producing such a file to defendant would be

slight.”); Disability Rts. Council of Greater Wash. v. Wash. Metro. Transit Auth., 242 F.R.D.

139, 147 n.11 (D.D.C. 2007) (“[T]he party from whom discovery is sought must show that the

information is not reasonably accessible because of undue burden or cost.”). At this time,


7
    Plaintiffs asked for this information on Feb. 18, Feb. 26, Mar. 5, Apr. 9, May 6, and May 17.


                                                      10
        Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 11 of 37




Plaintiffs’ Request No. 63 seeks a targeted pull of select files. Google has provided no reason to

believe that Plaintiffs’ request cannot be satisfied fully with minimal, if any, burden.

        Lacking a defensible relevance or burden objection, Google touts a purported

compromise as sufficient to identify the files Plaintiffs need. However, Google’s

“compromise”—that it will produce personnel files if they (1) are collected by coincidence

during custodial document pulls, and (2) contain search terms that are responsive to another

request (i.e., a request other than Request No. 63)—is insufficient.8

        First, Google has offered no evidence or assertion that these documents are stored in

custodial files in the ordinary course, such that search terms could surface them for review.9

Accordingly, Plaintiffs have no assurances that Google will collect (much less produce) the

requested files.

        Second, even if Google collects the files using search terms, many will not be produced

because they will not contain the search terms the parties have agreed to. Even in the best

circumstances, “[s]imple keyword searching is often not enough,” because “‘[k]eyword

search[ing] is not nearly as effective at identifying relevant information as many lawyers would

like to believe.’” Natl. Day Laborer Organizing Network v. U.S. Immig. & Cust. Enf’t Agency,

877 F. Supp. 2d 87, 108–09 (S.D.N.Y. 2012). That is particularly true here. None of the search

terms Google is using were designed to capture documents responsive to Request No. 63.10



8
 Notably, Google’s offer constitutes a tacit admission that self-assessments and performance reviews are
properly discoverable—they can contain relevant information and are not exempt from discovery.
9
  In the absence of any assurances from Google, good reason suggests that these documents are not kept
in employees’ custodial files. For example, to encourage candid assessments, Google may not share
written performance reviews with employees.
10
  Recognizing that these types of documents are typically centrally stored and search terms are not an
efficient method for collection, neither party proposed using search terms for this request during the
parties’ three-month search term negotiation.

                                                   11
       Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 12 of 37




Indeed, search terms are ill-suited for self-assessments and performance reviews because they

contain unique relevant information discussed above, such as an employee’s roles and

responsibilities, and familiarity with important subjects.

       Finally, Google has, at times, refused to produce documents responsive to Request

No. 63 based on an assertion that the documents contain sensitive information about employees.

Plaintiffs accounted for such potential concerns by narrowing their request to self-assessments

and performance reviews—the documents most likely to contain relevant information about

Google’s business, instead of employee private information. To the extent an employee’s self-

assessment or performance review nonetheless contains sensitive information, protections are in

place. Google can redact much of the information under Instruction 8 to Plaintiffs’ Second RFP

(protecting sensitive PII and SHI, and allowing for redactions), as it does with any document

produced in this litigation. In addition, the Court’s protective order safeguards all remaining

sensitive information from improper disclosure or use. See Protective Order (ECF No. 98) at 2–3

(protecting confidential information from improper disclosure or use, including Highly

Confidential Information such as personnel files); Hill v. Auto Owners Ins. Co., 2015 WL

2092680, at *13–14 (D.S.D. May 5, 2015) (“Auto Owners argues that sensitive information

weighs against discovery, but the court has entered a protective order in this case to alleviate

privacy concerns.”); see also Moya v. City of Clovis, 2019 WL 4193427, at *3 (D.N.M. Sept. 4,

2019) (“The Court is cognizant of the many highly personal and sensitive materials in personnel

files, but the appropriate remedy is to craft a protective order for the Court’s consideration that

protects those materials from public consumption, not unilaterally barring access to

information.”).




                                                 12
       Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 13 of 37




        Accordingly, Plaintiffs ask that the Court order Google to produce all self-assessments

and performance reviews from 2010 to the present for each Google custodian.

        C.      Google’s Improper and Premature Demands for Plaintiffs’ Deposition Plan

         Google’s demand for Plaintiffs’ deposition plan, including a list of initial deponents and

a schedule, is both improper, as it contravenes the clear requirements of the Federal Rules of

Civil Procedure and this Court’s Local Rules, and premature, as Google unilaterally created a

last-minute dispute with Plaintiffs and raised it to the Court’s attention without even attempting

to meet and confer to resolve the issue.

         During the April 30 status conference, this Court denied Plaintiffs’ request for an

expedited production schedule, but stated to Plaintiffs, “To the extent that you would like to have

documents for a particular deponent that you’re interested in deposing by August, then, by all

means, you ought to communicate that to Mr. Schmidtlein and let him know.” Hr’g Tr. at 18

(April 30, 2021). Weeks later, Google referenced this suggestion from the Court by offering on

May 7 that “if Plaintiffs provide a list of custodians whose depositions they wish to take first,

then we will make every reasonable effort to prioritize completing production of all of the

responsive documents collected from those custodians.” In response, Plaintiffs sought metrics

regarding the number of unreviewed documents by custodian so that Plaintiffs could understand

for which custodians, if any, Plaintiffs had already accumulated a critical mass of documents.

        A week later, on May 18, Google claimed that it did not have such metrics “readily

available” and converted its offer to consider prioritizing custodial productions into a demand for

a list of “current or former Google employees that Plaintiffs expect will be in their first set of

deposition notices.” Plaintiffs note that in that letter, Google did not proffer a list of their own

planned depositions.



                                                  13
          Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 14 of 37




           Plaintiffs responded two days later, on May 20, and requested that Google complete

document productions for the first 76 custodians, whose documents Google stated it had been

prioritizing in only a limited fashion. Although Plaintiffs could not commit to providing Google

a deposition plan on such short time, Plaintiffs offered to discuss additional production

prioritization and deposition-related issues. Google refused.

                   1.      Google’s Alleged Dispute Is Not Ripe for The Court’s Consideration

            Google’s demand for Plaintiffs’ deposition plan is not yet ripe for the Court’s review, as

Google refused Plaintiffs’ offer to meet and confer on the issue. Google first made its demand

for a deposition plan on May 18, leaving Plaintiffs only two days to consider, evaluate, and

respond.11 This was an unreasonable demand, particularly since the CMO requires coordination

among all Plaintiffs in the DOJ and Colorado actions. See Amended Scheduling and Case

Management Order, ECF No. 108 at 13 (requiring the DOJ Plaintiffs and Colorado Plaintiffs to

coordinate in “noticing and scheduling of all depositions”).

            Compounding the problem, Google has repeatedly refused to provide any metrics on

production by custodian to aid Plaintiffs’ review and deposition plan. Instead, Google, a self-

proclaimed expert in “how to do these massive document productions,”12 claimed it did not have

such information available (despite the fact that Google was able to provide such information

during search term negotiations in the present litigation).

            Plaintiffs responded to Google’s May 18 demand letter on May 20 providing some

additional information regarding custodian production prioritization and offering to meet and


11
  Given Google thought it proper to request Plaintiffs’ deposition list, Plaintiffs asked the same of
Google. Google has remained silent on whether it intends to propose any depositions, but demands from
Plaintiffs their list. Google again impermissibly seeks a special set of rules that apply to all other parties
but not to Google.
12
     Hr’g Tr. at 16 (Apr. 30, 2021).

                                                      14
        Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 15 of 37




confer. Google ignored Plaintiffs’ offer and instead raised this issue with the Court. Plaintiffs

remain willing to meet and confer with Google to address these issues.

                2.      Google’s Improper Demand That Plaintiffs Prematurely Provide A
                        Deposition Plan

         If the Court seeks to address Google’s demand for Plaintiffs’ deposition plan more than

two months prior to any potential deposition, Plaintiffs ask the Court to reject Google’s demand

because (1) this Court’s Local Rule 30.1 requires only fourteen days’ notice of a deposition, and

(2) Google has not substantially completed document productions for any custodian.

         First, Google is demanding that it receive a list of Plaintiffs’ planned depositions and

schedule more than two months before those depositions may take place. Rule 30 of the Federal

Rules of Civil Procedure and Rule 30.1 of this Court’s Local Rules determine the notice period.

Rule 30(b)(1) requires parties seeking a deposition to “give reasonable written notice to every

other party.” Local Rule 30.1 makes clear that “seven days . . . shall constitute ‘reasonable

notice’ to a party as required by Fed. R. Civ. P. 30(b).” If the deposition is to take place more

than 50 miles from the District of Columbia, then “14 days shall constitute reasonable notice.”

Put simply, Google is asking for the Court to rule that Google is entitled to notice far greater

notice than the Rules prescribe.13

         Second, Google’s demand, in contravention of the Federal and Local Rules, would force

Plaintiffs to make strategic deposition decisions without the benefit of a substantial number of

documents that would inform their decisions as to when to take the deposition of a certain

deponent and whether to use one of their limited depositions on a particular deponent. Google


13
  Plaintiffs separately note that the Court does have the ability to increase this notice period, “on
application of a party for good cause shown.” Local Rule 30.1 Google has not informed Plaintiffs that it is
seeking to demonstrate good cause and increase this notice period. To the extent Google separately seeks
to make this argument, Plaintiffs ask for the opportunity to brief this separate issue.


                                                    15
        Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 16 of 37




has yet to complete production of documents containing the initial search strings for the 76

priority custodians. Further, Google has not identified when it anticipates producing documents

containing the April 28, 2021 search strings for those same 76 priority custodians.14 Despite

repeated requests, Google has not even provided estimates to Plaintiffs as to how many

documents remain to be produced for the 76 priority custodians, which would allow Plaintiffs to

consider Google’s production progress in selecting potential custodians to depose. Thus,

although Plaintiffs acknowledge they do not need every document from a custodian in order to

notice a deposition, Plaintiffs cannot reasonably choose priority deponents when substantial

portions of each custodian’s documents remain unproduced. Plaintiffs have asked Google for the

information necessary to streamline this process. Google refuses to provide it.15

         Finally, although Plaintiffs have told the Court that we aspire to take depositions in

August, Plaintiffs cannot guarantee such a schedule because it relies on Google fulfilling its

commitments regarding a productions schedule and Plaintiffs’ review of those productions.

Google made clear at the last hearing that its production timing is sensitive, noting that even

conducting document review “by custodian” could “slow the production down.” Hr’g Tr. at 16

(Apr. 30, 2021). Because the deposition schedule is dependent upon Google’s production

schedule, commitment to any deposition—let alone specific deponents—is premature at this

time. Further, Google’s suggestion that it is owed anything beyond what the Federal Rules, the




14
  Google has committed to completing its production of documents responsive to the April 28 search
protocol by the “end of July.” Hr’g Tr. at 31 (Apr. 30, 2021). But, Google has not provided an estimate as
to when it will complete the production of the priority custodians.
15
  Had Google sought to expedite its document production, Plaintiffs would be in a better position to
choose priority deposition witnesses. Thus, Google is demanding accelerated deposition notices while
having denied Plaintiffs the tools to accelerate those notices.

                                                   16
        Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 17 of 37




Local Rules, and this Court’s orders require is wishful thinking. The Court should reject it as

such.

        D.       Conclusion

        For the foregoing reasons, Plaintiffs respectfully request that the Court deny Google’s

improper and untimely demand for Plaintiffs’ deposition plan and order Google to:

                Produce Google’s (including outside counsel’s) communications with third-party

                 subpoena recipients regarding this litigation; and

                Produce the performance reviews and self-assessments of Google’s 116

                 custodians from 2010 to present.

IV.     Google’s Position Statement

        A.       Plaintiffs Are Not Entitled to the “Personnel File” of Every Custodian

        Plaintiffs demand collection and production of all “performance reviews, self-

assessments, and similar personnel files” for every one of the 116 Google document

custodians. May 17, 2021 Ltr. from A. Cohen to F. Rubinstein. Plaintiffs have argued that these

personnel documents “will describe the custodian’s competence, which can bolster or discredit

the custodian’s writings and testimony.” May 6, 2021 Ltr. from A. Cohen to F. Rubinstein.

Courts have repeatedly rejected this reasoning, even in cases where the “competence” of the

witness is squarely at issue. See, e.g., In re Del-Val Fin. Corp. Sec. Litig., 158 F.R.D. 275, 276–

77 (S.D.N.Y. 1994) (denying motion to compel production of “personnel records and evaluations

pertaining to all of the matters worked on by” accountants accused of having “recklessly failed to

perform” required audit procedures because, among other things, plaintiffs have “the opportunity

to depose the accountants whose records are now being sought and to develop other sources of

information regarding their qualifications” and “the potential harm of releasing [the evaluations]

outweighs their possible relevance”). In this case, Plaintiffs cannot establish that the

                                                  17
       Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 18 of 37




“competence” of each document custodian is relevant to the disputed issues, let alone that it

would have some bearing on the veracity of their testimony.

       Plaintiffs also have asserted that “personnel files” are relevant because they may contain

descriptions of “the employee’s roles and responsibilities regarding the relevant products,”

“company goals,” and “the employee’s efforts and success in achieving those goals.” May 6,

2021 Ltr. from A. Cohen to F. Rubinstein. That kind of information surely can be gleaned from

numerous other sources, including the large volume of internal documents Google has already

produced to Plaintiffs in connection with this litigation and the pre-suit investigation. Plaintiffs

do not need to scrutinize every self-assessment and performance review for more than 100

current and former employees in order to ascertain Google’s goals or to determine which

products a particular employee worked on. See, e.g., Prof’l Recovery Servs., Inc. v. Gen. Elec.

Cap. Corp., No. 06-cv-2829, 2009 WL 137326, at *1, 4 (D. N.J. Jan. 15, 2009) (denying

discovery of the personnel file of a “key witness” where “Plaintiff had access to other sources for

the same information through prior discovery” because “personnel files, even of a party’s agent,

may contain information that is both private and irrelevant to the case,” such that “special care

must be taken before personnel files are turned over to an adverse party”).

       Even if Plaintiffs could articulate some possible relevance of the materials sought, the

private and sensitive nature of personnel files counsels against expanding the collection to

include all of these documents. As courts in this District and elsewhere have explained, “an

employee’s personnel file contains private and sensitive information,” and “a litigant does not

get the entire personnel file because of the possibility that there is something in it that may prove

his case.” Washington v. Thurgood Marshall Academy, 232 F.R.D. 6, 12 (D.D.C. 2005); see,

e.g., Raddatz v. Standard Register Co., 177 F.R.D. 446, 448 (D. Minn. 1997) (observing “that



                                                 18
       Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 19 of 37




the mere fact that a person may be a witness in a case does not automatically warrant access to

their personnel file” and concluding that “production of the files in their entirety should not be

ordered where the relevant information may be obtained by resort to less intrusive means of

discovery”). In particular, discovery of the “performance reviews” and “self-assessments”

demanded by Plaintiffs is disfavored not only “because disclosure would invade [the]

employees’ privacy,” but also because “firms might cease to frankly criticize and rate their own

performance, for fear that any written evaluations they make might be used against them or their

employees in a lawsuit.” In re Sunrise Sec. Litig., 130 F.R.D. 560, 580 (E.D. Pa. 1989) (holding

that “discovery of personnel records is permissible if (1) the material sought is ‘clearly relevant,’

and (2) the need for discovery is compelling because the information sought is not otherwise

readily obtainable”).

       For these reasons, Plaintiffs’ request to expand discovery to include the collection and

production of personnel files should be rejected.

       B.      Plaintiffs Are Not Entitled to All Communications Between Outside Counsel
               and Subpoena Recipients

       Plaintiffs also insist that Google’s outside counsel produce every last email that they

exchange with counsel for subpoena recipients in this case, in addition to the categories of

correspondence that Google has already agreed to produce. Specifically, Google has offered to

produce the following categories of documents exchanged with subpoena recipients:

       (i) proposed or agreed modifications to any subpoena, including any proposal or
       agreement contemplating that a subpoena recipient need not produce documents in
       response to a particular request or that documents previously produced will be deemed
       sufficient to satisfy a particular request;

       (ii) proposed or agreed protocols for responding to a subpoena, including lists of search
       terms or custodians;

       (iii) responses and objections served by subpoena recipients;


                                                 19
       Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 20 of 37




       (iv) correspondence with subpoena recipients regarding actual or alleged non-
       compliance with a subpoena; and

       (v) draft or executed declarations or affidavits exchanged with subpoena recipients.

See May 19, 2021 Ltr. from F. Rubinstein to A. Cohen.

       Plaintiffs have not identified any arguably relevant categories of correspondence that are

not captured by Google’s proposal. Instead, they have asserted without qualification that Google

should “produce all communications regarding the subpoenas,” including every mundane email

about scheduling a meet and confer or negotiating a deadline. May 17, 2021 Ltr. from A. Cohen

to F. Rubinstein. There is simply no reason for Google to incur the expense of collecting and

producing these run-of-the-mill communications, particularly given that the parties already

exchange on a weekly basis all extensions granted to subpoena recipients.

       The only apparent justification Plaintiffs have offered during the meet-and-confer process

for demanding “all communications regarding the subpoenas” is their assertion that “Plaintiffs

have already begun producing these materials to Google.” May 17, 2021 Ltr. from A. Cohen to

F. Rubinstein. But that is no justification at all, as Google neither asked Plaintiffs to produce “all

communications” with subpoena recipients irrespective of their subject matter nor expected that

Plaintiffs would do so based on their statement that they would produce “communications with

subpoena recipients regarding the legal claims against Google in this litigation.” Even if

Plaintiffs determined it is less burdensome for them to turn over every communication with

subpoena recipients without filtering for responsiveness, that is not the case for Google, which

should not be forced to produce irrelevant communications between its outside counsel and

subpoena recipients. See English v. Wash. Metro. Area Transit Auth., 323 F.R.D. 1, 16–17

(D.D.C. 2017) (describing the fundamental axiom that “the moving party … bears the burden of

proving the relevance of the information whose production she seeks to compel”).


                                                 20
       Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 21 of 37




       C.      Plaintiffs Should Be Required to Identify the Current or Former Google
               Employees They Seek to Depose First, and Their Intended Time Frame for
               Beginning Those Depositions

       In light of the DOJ Plaintiffs’ statement at the last status conference that they now intend

to ask for depositions of Google document custodians in August, Google requested that Plaintiffs

identify now those current or former Google employees that Plaintiffs expect will be in their first

wave of deposition notices, so that Google can try to prioritize production of their documents and

begin discussing scheduling for such depositions. Plaintiffs’ initial response was to resist even

the proposal that the Google custodians first deposed be among the first 76 agreed document

custodians (as opposed to the two later rounds of 20 additional custodians, additions which

brought the total number of document custodians to 116). May 11, 2021 Email from A. Cohen

to C. Connor (writing that “the Court did not limit Plaintiffs’ ability to request prioritization to

the first 76 custodians,” while asserting that Plaintiffs were “reserv[ing] their right to request

prioritization of any of the 116 agreed upon custodians”). Plaintiffs further declined to identify

any witness for deposition. When Google invited Plaintiffs to reconsider their position, Plaintiffs

again declined to identify any witness, and instead proposed that Google prioritize the

completion of all documents for every one of the first 76 custodians.

       Plaintiffs’ insistence on postponing the identification of those Google witnesses who they

seek to depose first introduces needless delay and threatens to exacerbate the inevitable

scheduling difficulties that accompany August depositions. Plaintiffs’ position is that they “will

review any prioritized custodian productions and make deposition determinations based on, and

only after, such review.” May 20, 2021 Letter from K. Dintzer to J. Schmidtlein. There is no

good reason Plaintiffs cannot identify these witnesses now. Plaintiffs already have in their

possession nearly 3 million documents, and more than sufficient information to enable them to

identify those custodians they wish to depose first. Google has been producing documents

                                                  21
        Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 22 of 37




collected from the original 76 custodians for more than two months16 and, in many instances,

Plaintiffs have had access to large volumes of their documents since last year given that many of

the 76 priority custodians were also among the CID custodians. In addition, Google has

committed (and remains on track) to have substantially completed production of the responsive,

non-privileged documents collected from running the March 18 terms for those 76 custodians by

the end of this month. Further, in Google’s May 7 and May 19 correspondence to Plaintiffs,

Google offered that if Plaintiffs promptly identify which of first 76 custodians they propose to

depose first, Google will make every reasonable effort to expedite the remainder of the

production of documents collected from the additional search terms that were later agreed to for

those custodians. As stated above, Plaintiffs declined that invitation.17

        For these reasons, Google requests the Court’s assistance in requiring Plaintiffs to

identify now the Google witnesses they plan to notice for deposition in August and/or September

so that the parties can begin discussing scheduling of such depositions.

V.      Plaintiff States’ Position Statement

        Plaintiff States continue to have discussions with a major third party regarding

compliance with their subpoenas and significant disagreements remain. While Plaintiff States are

working to resolve those disagreements, they may need to seek the court’s assistance in the near

future and wanted to alert the Court to that possibility.




16
 Google produced 265,000 documents in March, 397,000 documents in April, and another 118,000 on
May 13, all from the files of the first 76 custodians.
17
  Plaintiffs have also requested whether Google has metrics regarding the number of unreviewed
documents by custodian. While Google does not have that information readily available, Google has
advised Plaintiffs that if they identify who they wish to depose first, Google can focus its resources on
expediting production accordingly.

                                                     22
      Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 23 of 37




Dated: May 24, 2021                 Respectfully submitted,

                                    WILLIAMS & CONNOLLY LLP

                                    By: /s/ John E. Schmidtlein
                                    John E. Schmidtlein (D.C. Bar No. 441261)
                                    Benjamin M. Greenblum (D.C. Bar No. 979786)
                                    Colette T. Connor (D.C. Bar No. 991533)
                                    725 12th Street, NW
                                    Washington, DC 20005
                                    Tel: 202-434-5000
                                    jschmidtlein@wc.com
                                    bgreenblum@wc.com
                                    cconnor@wc.com

                                    WILSON SONSINI GOODRICH & ROSATI P.C.
                                    Susan A. Creighton (D.C. Bar No. 978486)
                                    Franklin M. Rubinstein (D.C. Bar No. 476674)
                                    1700 K St, NW
                                    Washington, DC 20006
                                    Tel: 202-973-8800
                                    screighton@wsgr.com
                                    frubinstein@wsgr.com

                                    ROPES & GRAY LLP
                                    Mark S. Popofsky (D.C. Bar No. 454213)
                                    2099 Pennsylvania Avenue, NW
                                    Washington, DC 20006
                                    Tel: 202-508-4624
                                    Mark.Popofsky@ropesgray.com

                                    Counsel for Defendant Google LLC




                                     23
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 24 of 37




                             By: /s/ Kenneth M. Dintzer
                             Kenneth M. Dintzer
                             Jesús M. Alvarado-Rivera
                             U.S. Department of Justice, Antitrust Division
                             Technology & Digital Platforms Section
                             450 Fifth Street NW, Suite 7100
                             Washington, DC 20530
                             Kenneth.Dintzer2@usdoj.gov
                             Counsel for Plaintiff United States

                             By:     /s/ Jonathan R. Carter
                             Leslie Rutledge, Attorney General
                             Johnathan R. Carter, Assistant Attorney General
                             Office of the Attorney General, State of Arkansas
                             323 Center Street, Suite 200
                             Little Rock, Arkansas 72201
                             Johnathan.Carter@arkansasag.gov

                             Counsel for Plaintiff State of Arkansas

                             By:     /s/ Adam Miller
                             Rob Bonta, Attorney General
                             Ryan J. McCauley, Deputy Attorney General
                             Adam Miller, Deputy Attorney General
                             Paula Blizzard, Supervising Deputy Attorney
                             General
                             Kathleen Foote, Senior Assistant Attorney General
                             Office of the Attorney General,
                             California Department of Justice
                             455 Golden Gate Avenue
                             Suite 11000
                             San Francisco, CA 94102
                             Adam.Miller@doj.ca.gov
                             Counsel for Plaintiff State of California

                             By:     /s/ Lee Istrail
                             Ashley Moody, Attorney General
                             R. Scott Palmer, Interim Co-Director, Antitrust
                             Division
                             Nicholas D. Niemiec, Assistant Attorney General
                             Lee Istrail, Assistant Attorney General
                             Office of the Attorney General, State of Florida
                             PL-01 The Capitol
                             Tallahassee, Florida 32399
                             Lee.Istrail@myfloridalegal.com
                             Scott.Palmer@myfloridalegal.com

                               24
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 25 of 37




                             Counsel for Plaintiff State of Florida

                             By:     /s/Daniel Walsh
                             Christopher Carr, Attorney General
                             Margaret Eckrote, Deputy Attorney General
                             Daniel Walsh, Senior Assistant Attorney General
                             Dale Margolin Cecka, Assistant Attorney General
                             Office of the Attorney General, State of Georgia
                             40 Capitol Square, SW
                             Atlanta, Georgia 30334-1300
                             dcecka@law.georgia.gov
                             Counsel for Plaintiff State of Georgia

                             By:     /s/ Scott L. Barnhart
                             Theodore Edward Rokita, Attorney General Scott
                             L. Barnhart, Chief Counsel and Director,
                             Consumer Protection Division
                             Matthew Michaloski, Deputy Attorney General
                             Erica Sullivan, Deputy Attorney General
                             Office of the Attorney General, State of Indiana
                             Indiana Government Center South, Fifth Floor
                             302 West Washington Street
                             Indianapolis, Indiana 46204
                             Scott.Barnhart@atg.in.gov
                             Counsel for Plaintiff State of Indiana

                             By:     /s/ Philip R. Heleringer
                             Daniel Cameron, Attorney General
                             J. Christian Lewis, Executive Director of
                             Consumer Protection
                             Philip R. Heleringer, Deputy Executive Director of
                             Consumer Protection
                             Jonathan E. Farmer, Assistant Attorney General
                             Office of the Attorney General, Commonwealth of
                             Kentucky
                             1024 Capital Center Drive, Suite 200
                             Frankfort, Kentucky 40601
                             Phone: 502-696-5647
                             philip.heleringer@ky.gov

                             Counsel for Plaintiff Commonwealth of Kentucky




                               25
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 26 of 37




                             By:     /s/ Stacie L. Deblieux
                             Jeff Landry, Attorney General
                             Stacie L. Deblieux, Assistant Attorney General
                             Office of the Attorney General, State of Louisiana
                             Public Protection Division
                             1885 North Third St.
                             Baton Rouge, Louisiana 70802
                             Deblieuxs@ag.louisiana.gov
                             Counsel for Plaintiff State of Louisiana

                             By:     /s/ Wisam E. Naoum
                             Dana Nessel, Attorney General
                             Wisam E. Naoum, Assistant Attorney General
                             Michigan Department of Attorney General
                             P.O. Box 30736
                             Lasing, MI 48909
                             NaoumW1@michigan.gov
                             Counsel for Plaintiff State of Michigan

                             By:     /s/ Kimberley G. Biagioli
                             Kimberley G. Biagioli
                             Assistant Attorney General
                             Missouri Attorney General’s Office
                             615 E. 13th Street, Suite 401
                             Kansas City, MO 64106
                             Kimberley.Biagioli@ago.mo.gov
                             Counsel for Plaintiff State of Missouri

                             By:     /s/ Hart Martin
                             Lynn Fitch, Attorney General
                             Hart Martin, Special Assistant Attorney General
                             Crystal Utley Secoy, Assistant Attorney General
                             Office of the Attorney General, State of
                             Mississippi
                             P.O. Box 220
                             Jackson, Mississippi 39205
                             Hart.Martin@ago.ms.gov
                             Counsel for Plaintiff State of Mississippi

                             By:    /s/ Mark Mattioli
                             Austin Knudsen, Attorney General
                             Mark Mattioli, Chief, Office of Consumer




                               26
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 27 of 37




                             Protection
                             Office of the Attorney General, State of Montana
                             P.O. Box 200151
                             555 Fuller Avenue, 2nd Floor
                             Helena, MT 59620-0151
                             mmattioli@mt.gov
                             Counsel for Plaintiff State of Montana

                             By:     /s/ Rebecca M. Hartner
                             Rebecca M. Hartner, Assistant Attorney General
                             Alan Wilson, Attorney General
                             W. Jeffrey Young, Chief Deputy Attorney General
                             C. Havird Jones, Jr., Senior Assistant Deputy
                             Attorney General
                             Mary Frances Jowers, Assistant Deputy Attorney
                             General
                             Office of the Attorney General, State of South
                             Carolina
                             1000 Assembly Street
                             Rembert C. Dennis Building
                             P.O. Box 11549
                             Columbia, South Carolina 29211-1549
                             RHartner@scag.gov
                             Counsel for Plaintiff State of South Carolina

                             By:     /s/ Bret Fulkerson
                             Bret Fulkerson
                             Office of the Attorney General, Antitrust Division
                             300 West 15th Street
                             Austin, Texas 78701
                             Bret.Fulkerson@oag.texas.gov
                             Counsel for Plaintiff State of Texas

                             By:    /s/ Gwendolyn J. Lindsay Cooley
                             Joshua L. Kaul, Attorney General
                             Gwendolyn J. Lindsay Cooley, Assistant Attorney
                             General
                             Wisconsin Department of Justice
                             17 W. Main St.
                             Madison, WI 53701
                             Gwendolyn.Cooley@Wisconsin.gov
                             Counsel for Plaintiff State of Wisconsin




                               27
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 28 of 37




                                    By:    /s/ Jonathan B. Sallet

                                    Jonathan B. Sallet, Special Assistant
                                    Attorney General (D.C. Bar No. 336198)
                                    Steven Kaufmann, Deputy Attorney General
                                    (D.C. Bar No. 1022365 inactive)
                                    Diane R. Hazel, First Assistant Attorney
                                    General (D.C. Bar No. 1011531 inactive)
                                    Colorado Office of the Attorney General
                                    1300 Broadway, 7th Floor
                                    Denver, CO 80203
                                    Tel: 720-508-6000
                                    Jon.Sallet@coag.gov
                                    Steve.Kaufmann@coag.gov
                                    Diane.Hazel@coag.gov

                                    Counsel for Plaintiff Colorado

                                    Joseph Conrad
                                    Office of the Attorney General of Nebraska
                                    Consumer Protection Division
                                    2115 State Capitol Building
                                    Lincoln, NE 68509
                                    402-471-3840
                                    joseph.conrad@nebraska.gov

                                    Counsel for Plaintiff Nebraska

                                    Brunn W. (Beau) Roysden III, Solicitor
                                    General
                                    Michael S. Catlett, Deputy Solicitor General
                                    Dana R. Vogel, Unit Chief Counsel
                                    Christopher M. Sloot, Assistant Attorney
                                    General
                                    Arizona Office of the Attorney General
                                    2005 North Central Avenue
                                    Phoenix, Arizona 85004
                                    Tel: (602) 542-3725
                                    Dana.Vogel@azag.gov

                                    Counsel for Plaintiff Arizona




                               28
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 29 of 37




                                    Max Merrick Miller
                                    Attorney General’s Office for the State of
                                    Iowa
                                    1305 East Walnut Street, 2nd Floor
                                    Des Moines, IA 50319
                                    (515) 281-5926
                                    Max.Miller@ag.Iowa.gov

                                    Counsel for Plaintiff Iowa

                                    Elinor R. Hoffmann
                                    John D. Castiglione
                                    Morgan J. Feder
                                    Office of the Attorney General of New York
                                    28 Liberty Street, 21st Floor
                                    New York, NY 10005
                                    212-416-8513
                                    elinor.hoffmann@ag.ny.gov
                                    john.castiglione@ag.ny.gov
                                    morgan.feder@ag.ny.gov

                                    Counsel for Plaintiff New York

                                    Jonathan R. Marx
                                    Jessica Vance Sutton
                                    North Carolina Department of Justice
                                    114 W. Edenton St.
                                    Raleigh, NC 27603
                                    919-716-6000
                                    Jmarx@Ncdoj.Gov
                                    jsutton2@ncdoj.gov

                                    Counsel for Plaintiff North Carolina

                                    J. David McDowell
                                    Jeanette Pascale
                                    Christopher Dunbar
                                    Office of The Attorney General & Reporter
                                    P.O. Box 20207
                                    Nashville, TN 37202
                                    615-741-3519
                                    david.mcdowell@ag.tn.gov
                                    jenna.pascale@ag.tn.gov
                                    chris.dunbar@ag.tn.gov




                               29
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 30 of 37




                                    Counsel for Plaintiff Tennessee

                                    Tara Pincock
                                    Attorney General's Office Utah
                                    160 E 300 S, Ste 5th Floor
                                    PO Box 140874
                                    Salt Lake City, UT 84114
                                    801-366-0305
                                    tpincock@agutah.gov

                                    Counsel for Plaintiff Utah

                                    Jeff Pickett
                                    Senior Assistant Attorney General
                                    jeff.pickett@alaska.gov
                                    State of Alaska, Department of Law
                                    Office of the Attorney General
                                    1031 W. Fourth Avenue, Suite 200
                                    Anchorage, Alaska 99501
                                    Tel: (907) 269-5100

                                    Counsel for Plaintiff Alaska

                                    Nicole Demers
                                    State of Connecticut Office of the Attorney
                                    General
                                    165 Capitol Avenue, Ste 5000
                                    Hartford, CT 06106
                                    860-808-5202
                                    nicole.demers@ct.gov

                                    Counsel for Plaintiff Connecticut

                                    Michael Andrew Undorf
                                    Delaware Department of Justice
                                    Fraud and Consumer Protection Division
                                    820 N. French St., 5th Floor
                                    Wilmington, DE 19801
                                    302-577-8924
                                    michael.undorf@delaware.gov

                                    Counsel for Plaintiff Delaware




                               30
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 31 of 37




                                    Catherine A. Jackson (D.C. Bar No.
                                    1005415)
                                    Elizabeth Gentry Arthur
                                    David Brunfeld
                                    Office of the Attorney General for the
                                    District of Columbia
                                    400 6th Street NW
                                    Washington, DC 20001
                                    202-724-6514
                                    catherine.jackson@dc.gov
                                    elizabeth.arthur@dc.gov
                                    david.brunfeld@dc.gov

                                    Counsel for Plaintiff District of Columbia

                                    Leevin Taitano Camacho, Attorney General
                                    Fred Nishihira, Chief, Consumer Protection
                                    Division
                                    Benjamin Bernard Paholke, Assistant
                                    Attorney General
                                    Office of the Attorney General of Guam
                                    590 S. Marine Corps Drive, Suite 901
                                    Tamuning, Guam 96913
                                    Tel: (671)-475-3324
                                    bpaholke@oagguam.org

                                    Counsel for Plaintiff Guam

                                    Rodney I. Kimura
                                    Office of the Attorney General of Hawaii
                                    Commerce & Economic Development
                                    425 Queen Street
                                    Honolulu, HI 96813
                                    808-586-1180
                                    rodney.i.kimura@hawaii.gov

                                    Counsel for Plaintiff Hawaii

                                    Brett DeLange
                                    Office of the Idaho Attorney General
                                    Consumer Protection Division
                                    954 W. State St., 2nd Fl.
                                    PO Box 83720
                                    Boise, ID 83720-0010
                                    208-334-4114
                                    brett.delange@ag.idaho.gov


                               31
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 32 of 37




                                    Counsel for Plaintiff Idaho

                                    Erin L. Shencopp
                                    Blake Harrop
                                    Joseph Chervin
                                    Office of the Attorney General of Illinois
                                    100 W. Randolph St.
                                    Chicago, IL 60601
                                    312-793-3891
                                    eshencopp@atg.state.il.us
                                    bharrop@atg.state.il.us
                                    jchervin@atg.state.il.us

                                    Counsel for Plaintiff Illinois

                                    Lynette R. Bakker
                                    Office of the Attorney General of Kansas
                                    Consumer Protection & Antitrust
                                    120 S.W. 10th Avenue, Ste 2nd Floor
                                    Topeka, KS 66612-1597
                                    785-368-8451
                                    lynette.bakker@ag.ks.gov

                                    Counsel for Plaintiff Kansas

                                    Christina M. Moylan
                                    Office of the Attorney General of Maine
                                    6 State House Station
                                    Augusta, ME 04333-0006
                                    207-626-8838
                                    christina.moylan@maine.gov

                                    Counsel for Plaintiff Maine

                                    Schonette J. Walker
                                    Assistant Attorney General
                                    Deputy Chief, Antitrust Division
                                    Office of the Attorney General
                                    swalker@oag.state.md.us

                                    Gary Honick
                                    Assistant Attorney General
                                    Office of the Attorney General
                                    200 St. Paul Place, 19th Floor
                                    Baltimore, MD 21202


                               32
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 33 of 37




                                    410-576-6480
                                    ghonick@oag.state.md.us

                                    Counsel for Plaintiff Maryland

                                    Matthew B. Frank, Assistant Attorney
                                    General Antitrust Division
                                    William T. Matlack, Assistant Attorney
                                    General
                                    Chief, Antitrust Division
                                    Michael B. MacKenzie, Assistant Attorney
                                    General
                                    Deputy Chief, Antitrust Division
                                    Office of the Attorney General
                                    One Ashburton Place, 18th Fl.
                                    Boston, MA 02108
                                    Tel: (617) 727-2200
                                    Matthew.Frank@mass.gov
                                    William.Matlack@mass.gov
                                    Michael.Mackenzie@mass.gov

                                    Counsel for Plaintiff Massachusetts

                                    Justin Moor, Assistant Attorney General
                                    445 Minnesota Street, Suite 1400
                                    St. Paul, Minnesota 55101-2130
                                    (651) 757-1060
                                    justin.moor@ag.state.mn.us

                                    Counsel for Plaintiff Minnesota

                                    Marie W.L. Martin
                                    Michelle Christine Newman
                                    Lucas J. Tucker
                                    Nevada Office of the Attorney General
                                    Bureau of Consumer Protection
                                    100 N. Carson Street
                                    Carson City, NV 89701
                                    775-624-1244
                                    mwmartin@ag.nv.gov
                                    mnewman@ag.nv.gov
                                    ltucker@ag.nv.gov

                                    Counsel for Plaintiff Nevada




                               33
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 34 of 37




                                    Brandon Garod
                                    Office of Attorney General of New
                                    Hampshire
                                    33 Capitol Street
                                    Concord, NH 03301
                                    603-271-1217
                                    brandon.h.garod@doj.nh.gov

                                    Counsel for Plaintiff New Hampshire

                                    Robert Holup
                                    New Jersey Attorney General's Office
                                    124 Halsey Street, 5th Floor
                                    Newark, NJ 07102
                                    239-822-6123
                                    robert.holup@law.njoag.gov

                                    Counsel for Plaintiff New Jersey

                                    Mark F. Swanson
                                    Cholla Khoury
                                    New Mexico Office of the Attorney General
                                    408 Galisteo St.
                                    Santa Fe, NM 87504
                                    Tel: 505.490.4885
                                    mswanson@nmag.gov
                                    ckhoury@nmag.gov

                                    Counsel for Plaintiff New Mexico

                                    Parrell D. Grossman
                                    Director
                                    Elin S. Alm
                                    Assistant Attorney General
                                    Consumer Protection & Antitrust Division
                                    Office of the Attorney General
                                    1050 E. Interstate Ave., Suite 200
                                    Bismarck, ND 58503
                                    701-328-5570
                                    pgrossman@nd.gov
                                    ealm@nd.gov

                                    Counsel for Plaintiff North Dakota




                               34
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 35 of 37




                                    Beth Ann Finnerty
                                    Mark Kittel
                                    Jennifer Pratt
                                    Office of The Attorney General of Ohio,
                                    Antitrust Section
                                    30 E Broad Street, 26th Floor
                                    Columbus, OH 43215
                                    614-466-4328
                                    beth.finnerty@ohioattorneygeneral.gov
                                    mark.kittel@ohioattorneygeneral.gov
                                    jennifer.pratt@ohioattorneygeneral.gov

                                    Counsel for Plaintiff Ohio

                                    Caleb J. Smith Assistant Attorney General
                                    Consumer Protection Unit
                                    Office of the Oklahoma Attorney General
                                    313 NE 21st St
                                    Oklahoma City, OK 73105
                                    Tel: (405) 522-1014
                                    Caleb.Smith@oag.ok.gov

                                    Counsel for Plaintiff Oklahoma

                                    Cheryl Hiemstra
                                    Oregon Department of Justice
                                    1162 Court St NE
                                    Salem, OR 97301
                                    503-934-4400
                                    cheryl.hiemstra@doj.state.or.us

                                    Counsel for Plaintiff Oregon

                                    Tracy W. Wertz
                                    Joseph S. Betsko
                                    Pennsylvania Office of Attorney General
                                    Strawberry Square
                                    Harrisburg, PA 17120
                                    Tel: (717) 787-4530
                                    jbetsko@attorneygeneral.gov
                                    twertz@attorneygeneral.gov

                                    Counsel for Plaintiff Pennsylvania




                               35
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 36 of 37




                                    Johan M. Rosa Rodríguez
                                    Assistant Attorney General Antitrust
                                    Division
                                    Puerto Rico Department of Justice
                                    PO Box 9020192
                                    San Juan, Puerto Rico 00902-0192
                                    Tel: (787) 721-2900, ext. 1201
                                    jorosa@justicia.pr.gov

                                    Counsel for Plaintiff Puerto Rico

                                    David Marzilli
                                    Rhode Island Office of the Attorney General
                                    150 South Main Street
                                    Providence, RI 02903
                                    Tel: (401) 274-4400
                                    dmarzilli@riag.ri.gov

                                    Counsel for Plaintiff Rhode Island

                                    Yvette K. Lafrentz
                                    Office of The Attorney General of
                                    South Dakota
                                    1302 E. Hwy 14, Suite1
                                    Pierre, SD 57501
                                    605-773-3215
                                    yvette.lafrentz@state.sd.us

                                    Counsel for Plaintiff South Dakota

                                    Ryan G. Kriger
                                    Office of The Attorney General of
                                    Vermont
                                    109 State St.
                                    Montpelier, VT 05609
                                    802-828-3170
                                    ryan.kriger@vermont.gov

                                    Counsel for Plaintiff Vermont




                               36
Case 1:20-cv-03010-APM Document 135 Filed 05/24/21 Page 37 of 37




                                    Sarah Oxenham Allen
                                    Tyler Timothy Henry
                                    Office of the Attorney General of Virginia
                                    Antitrust Unit/Consumer Protection Section
                                    202 N. 9th Street
                                    Richmond, VA 23219
                                    804-786-6557
                                    soallen@oag.state.va.us
                                    thenry@oag.state.va.us

                                    Counsel for Plaintiff Virginia

                                    Amy Hanson
                                    Washington State Attorney General
                                    800 Fifth Avenue, Suite 2000
                                    Seattle, WA 98104
                                    206-464-5419
                                    amy.hanson@atg.wa.gov

                                    Counsel for Plaintiff Washington

                                    Douglas Lee Davis
                                    Tanya L. Godfrey
                                    Office of Attorney General, State of West
                                    Virginia
                                    P.O. Box 1789
                                    812 Quarrier Street, 1st Floor
                                    Charleston, WV 25326
                                    304-558-8986
                                    doug.davis@wvago.gov
                                    tanya.l.godfrey@wvago.gov

                                    Counsel for Plaintiff West Virginia

                                    Benjamin Mark Burningham
                                    Amy Pauli
                                    Wyoming Attorney General's Office
                                    2320 Capitol Avenue
                                    Kendrick Building
                                    Cheyenne, WY 82002
                                    (307) 777-6397
                                    ben.burningham@wyo.gov
                                    amy.pauli@wyo.gov

                                    Counsel for Plaintiff Wyoming



                               37
